Title: From Thomas Jefferson to the Speaker of the House of Delegates, 28 May 1781
From: Jefferson, Thomas
To: Virginia Assembly


        
          Sir
          Charlottesville May 28th. 1781
        
        Since I had the honour of addressing the General Assembly by Letter of the 14th instant I have received a second Letter from the Honble. Major General Greene on the subject of cavalry and another in answer to one I had written communicating to him information I had recived as to the conduct of a particular officer employed by him in impressing, which I transmit herewith.
        I also inclose a Letter which I have received since the same date from the Honble. Dudley Digges resigning the office of Member of the Council of State.
        Further experience, together with recent information from the Commanding Officer within this State, convince me that something is necessary to be done to enforce the calls of the Executive for militia to attend in the field. Whether the deficiencies of which we have had reason to complain proceeded from any backwardness in the militia themselves or from a want of activity in their principal officers, I do not undertake to decide. The Laws also to which they are Subject while in the field seem scarcely coercive enough for a state of war.
        The Commanding Officer also represents that great evils and dangers are to be apprehended from the total want of authority of the military power over citizens within the vicinities of his and of the enemy’s encampments. Many of them tho’ well disposed are  led by an attachment to their property to remain within the power of the enemy, and are then compelled to furnish horses, procure provisions, serve as guides and to perform other offices in aid of their operations: while others of unfriendly disposition become spies and intelligencers and if taken in the very fact are not subject to that speedy justice which alone can effectually deter. He supposes that the lives of our soldiers and citizens entrusted to his care might be rendered much more secure by some legal provision against the unrestrained right of passing to and fro in the neighborhood of the encampments and by subjecting the inhabitants within some certain distance to such immediate trial and punishment for leading attempts against the safety of our army or in aid of that of our enemies, as the rights of the citizens on the one hand and necessities of war on the other may safely admit. I have the honor to be with very great respect Sir your mo: obt & mo: hble. servt.,
        
          Th: Jefferson
        
      